UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1543


JANE CARTER,

                     Plaintiff - Appellant,

              v.

FIDELITY LIFE ASSOCIATION,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-cv-00412-D)


Submitted: October 10, 2018                                   Decided: October 17, 2018


Before KEENAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn A. Barfield, HAITHCOCK, BARFIELD, HULSE & KINSEY, PLLC, Goldsboro,
North Carolina, for Appellant. Kate L. Villanueva, Isabelle Kountz, DRINKER BIDDLE
& REATH LLP, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jane Carter appeals the district court’s order granting judgment on the pleadings

pursuant to Fed. R. Civ. P. 12(c) in favor of the Appellee on Carter’s complaint for

breach of accidental death insurance contracts. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Carter v. Fidelity Life Ass’n, No. 5:17-cv-00412-D (E.D.N.C. Apr. 30, 2018).       We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2